Fourth Court of Appeals
                               San Antonio, Texas
                                   September 23, 2020

                                   No. 04-19-00647-CR

                                  Reynaldo POLENDO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CR-9032
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER

    The Appellant's Motion for Extension of Time to File Amended Brief is hereby
GRANTED. The appellant's amended brief is deemed filed.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court